Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 132 Filed: 12/26/18 Page: 1 of 3 PAGEID #: 3506




                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                   100 EAST FIFTH STREET, ROOM 540
      Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                   Tel. (513) 564-7000
          Clerk                       CINCINNATI, OHIO 45202-3988                 www.ca6.uscourts.gov

                                                     Filed: December 26, 2018



   Ms. Pramila A. Kamath
   Bricker & Eckler
   9277 Centre Pointe Drive
   Suite 100
   West Chester, OH 45069

   Mr. Patrick T. Lewis
   Baker & Hostetler
   127 Public Square
   Suite 2000
   Cleveland, OH 44114

   Mr. Paul F. Moke
   Wilmington College
   1252 Pyle Center
   Wilmington, OH 45177

   Mr. Alexia M. Romero
   Chambers of Hon. R. Guy Cole, Jr.
   85 Marconi Boulevard
   Suite 255
   Columbus, OH 43215

   Mr. Steven T. Voigt
   Office of the Attorney General
   30 E. Broad Street
   16th Floor
   Columbus, OH 43215

                        Re: Case No. 18-4258, Ohio A. Philip Randolph Inst, et al v. John Kasich, et al
                            Originating Case No. : 1:18-cv-00357 : 1:18-mc-00031

   Dear Counsel,

      This appeal has been docketed as case number 18-4258 with the caption that is enclosed on a
   separate page. The appellate case number and caption must appear on all filings submitted to the
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 132 Filed: 12/26/18 Page: 2 of 3 PAGEID #: 3507



   Court. If the filing fee was not paid when the notice of appeal was filed, it must be paid to the
   district court immediately.

      Before preparing any documents to be filed, counsel are strongly encouraged to read the Sixth
   Circuit Rules at www.ca6.uscourts.gov. If you have not established a PACER account and
   registered with this court as an ECF filer, you should do so immediately. Your password for
   district court filings will not work in the appellate ECF system.

       At this stage of the appeal, the following forms should be downloaded from the web site and
   filed with the Clerk's Office by January 9, 2019. Additionally, the transcript order must be
   completed by that date.

   NOTE: Effective July 18, 2016, all attorneys must order transcript for appeal by using the
   CM/ECF docket entries. The transcript order form used prior to that date will not be accepted
   after July 18. For further information and instructions on ordering transcript electronically,
   please visit the court's website.

                      Appellant:    Appearance of Counsel
                                    Civil Appeal Statement of Parties & Issues
                                    Disclosure of Corporate Affiliations
                                    Application for Admission to 6th Circuit Bar (if applicable)

                      Appellee:     Appearance of Counsel
                                    Disclosure of Corporate Affiliations
                                    Application for Admission to 6th Circuit Bar (if applicable)

       More specific instructions are printed on each form. If appellant's initial forms are not timely
   filed or necessary fees paid, the appeal will be dismissed for want of prosecution. If you have
   questions after reviewing the forms and the rules, please contact the Clerk's Office for assistance.

                                                     Sincerely yours,

                                                     s/Karen S. Fultz
                                                     Case Manager
                                                     Direct Dial No. 513-564-7036


   Enclosure
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 132 Filed: 12/26/18 Page: 3 of 3 PAGEID #: 3508



                  OFFICIAL COURT OF APPEALS CAPTION FOR 18-4258




   OHIO A. PHILIP RANDOLPH INSTITUTE; LEAGUE OF WOMEN VOTERS OF OHIO;
   LINDA GOLDENHAR; DOUGLAS BURKS; SARAH INSKEEP; CYNTHIA LIBSTER;
   KATHRYN DEITSCH; LUANN BOOTHE; MARK JOHN GRIFFITHS; LAWRENCE
   NADLER; CHITRA WALKER; RIA MEGNIN; ANDREW HARRIS; AARON DAGRES;
   ELIZABETH MYER; TERESA THOBABEN; CONSTANCE RUBIN; HAMILTON COUNTY
   YOUNG DEMOCRATS; TRISTAN RADER; NORTHEAST OHIO YOUNG BLACK
   DEMOCRATS; BETH HUTTON; THE OHIO STATE UNIVERSITY COLLEGE
   DEMOCRATS

               Plaintiffs - Appellees


   GOVERNOR JOHN R. KASICH, In his official capacity; JON HUSTED, Secretary of State, in
   his official capacity; LARRY OBHOF, President of the Ohio Senate, in his official capacity;
   RYAN SMITH

               Defendants - Appellees
   v.

   REPUBLICAN NATIONAL COMMITTEE; ADAM KINCAID; NATIONAL REPUBLICAN
   CONGRESSIONAL COMMITTEE

               Movants - Appellants

    and

   STEVE CHABOT, et al

               Intervenors
